Title: To Thomas Jefferson from Albert Gallatin, 1 January 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     
                        [1 Jan. 1808]
                  
                  The enclosed application which is grounded on the power given to the President, by the embargo act, to permit vessels to sail under his immediate direction, is respectfully submitted to the President for his decision.
                  
                     Albert Gallatin 
                     
                  
                  
                     
                        Quere Do the words immediate direction justify special permits for private purposes?
                  
               